DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8, 15-18 and 20 are rejected.
	Claims 9-14 are withdrawn.
	Claim 19 is objected.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-20, and Species B, as shown in Figs. 8A-8C, 9A-9D and 10A-10C, in the reply filed on November 11, 2022, is acknowledged.
	Accordingly, claims 9-14 are withdrawn from further consideration because they are drawn to a non-elected invention.


Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15: “plate assembly: connected” in line 10 should be replaced with --plate assembly connected--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the top housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pressure relief valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patterson et al. (US 2019/0070535) [hereinafter Patterson].
With respect to claim 1, Patterson discloses a fluid purification system 100, as shown in Fig. 1, having: a pressure vessel 104 having an opening 108, as shown in Fig. 4; a filter cartridge 112 received in the pressure vessel 104, wherein the filter cartridge 112 is adapted to be inserted into and removed from the pressure vessel 104 through the opening 108, as shown in Fig. 4; a lid assembly 126 sealing the opening 108 of the pressure vessel 104 when secured to the pressure vessel 104, as shown in Fig. 2; rotational interference-fit structures 128 securing the lid assembly 126 to the pressure vessel 104 when engaged, as shown in Fig. 6, whereby rotation of the lid assembly 126 in a first direction about an axis with respect to the pressure vessel 104 engages the rotational interference-fit structures 128 (see paragraph 0039) while rotation in a second direction disengages the rotational interference-fit structures 128 (see paragraph 0045); a relief valve 140 coupled to the lid assembly 126 for selectively releasing non-atmospheric pressure from the pressure vessel 104 when opened, as shown in Fig. 9; and an arm 144 operatively engaging the relief valve 140 and having a distal end 152 pivotally secured to the lid assembly 126, as shown in Fig. 9, whereby when the arm 144 is pivoted in a first direction, the relief valve 140 opens and a proximal end of the arm 144 extends further outwardly from the axis such that torque applied through the arm 144 to the lid assembly 126 is increased to ease rotation of the lid assembly 126, as shown in Fig. 11.

With respect to claim 2, Patterson discloses wherein the rotational interference-fit structures 128 comprise slots (screw threads), as shown in Fig. 6, the arm 144 is connected to the relief valve 140, as shown in Fig. 9, the pressure vessel 104 includes: a bottom housing, as shown in the figure below; a middle housing being attached to the bottom housing and configured to contain the filter cartridge 112, as shown in the figure below; and a top housing being attached to the lid assembly 126, as shown in the figure below, and further comprising a fluid source (manifold) attached to the pressure vessel 104 for controlling flow into the pressure vessel 104 (see paragraph 0044).

         
    PNG
    media_image1.png
    361
    582
    media_image1.png
    Greyscale
  

With respect to claim 3, Patterson discloses wherein the lid assembly 126 comprises: a filter access cap 130 having a top portion, a bottom portion, and a tubular portion extending from the top portion to the bottom portion, as shown in the figure below, to define an opening 182 (throughhole), as shown in Fig. 9, the top portion having a radial slot, as shown in the figure below; a seal plate assembly connected to the bottom portion of the filter access cap 130 and configured to rotate relative to the filter access cap to assist in removing the lid assembly 126 from the pressure vessel 104, as shown in the figure below; and a seal stem 178 located in the throughhole 182, as shown in Fig. 9, wherein the relief valve 140 is mounted in the seal steam 178 and the arm 144 is located in the radial slot, as shown in the figure below.

        
    PNG
    media_image2.png
    485
    825
    media_image2.png
    Greyscale
   

With respect to claim 4, Patterson discloses wherein: in a closed position, the arm 144 allows the relief valve 144 to be closed, as shown in Fig. 10; in a relieve position, the arm 144 is manually pressed to open the relief valve 140 and, thereby, relieve the pressure, as shown in Fig. 11; and in a removal position, the arm 144 is configured to act as a handle to remove the lid assembly 126 from the top housing, as shown in Fig. 11.

With respect to claim 7, Patterson discloses wherein the rotational interference-fit structures 128 comprises a plurality of inner slots 128 in the filter access cap 130 for capturing a plurality of outer bosses 120, 122, on the pressure vessel 104, as shown in Fig. 5.

With respect to claim 8, Patterson discloses wherein: each inner slot 128 has an angled opening, a capture area and a transition area extending between the angled opening and the capture area; and each outer boss 120, 122, is sized to pass through the angled opening for retention in the capture area as well as having a banking surface to engage the angled opening to provide lifting force when removing the filter access cap 130, as shown in the figure below with respect to claim 20.

With respect to claim 15, Patterson discloses a fluid purification system 100, as shown in Fig. 1, having: an elongated pressure vessel 104 having an opening 108, as shown in Fig. 4; and a lid assembly 126 selectively sealing the opening 108 of the pressure vessel 104, as shown in Fig. 4, wherein the lid assembly 126 includes: a filter access cap 130 forming a radial slot, as shown in the figure below, and having rotational interference-fit structures 128 securing the lid assembly 126 to the pressure vessel 104, as shown in Fig. 6; a relief valve 140 configured to selectively release non-atmospheric pressure from the pressure vessel 104, as shown in Fig. 9; an arm 144 coupled to the relief valve 140, as shown in Fig. 9, whereby in a relieve position, the arm 144 can actuate the relief valve 140 to open and a proximal end 150 of the arm 144 can rotate to press against sidewalls of the radial slot to release the rotational interference-fit structures 128 and remove the lid assembly 126 from the elongated pressure vessel 104 (see paragraph 0045); and a plate assembly, as shown in the figure below, connected to the filter access cap 130 and carrying an O-ring 137 to seal the lid assembly 126 to the elongated pressure vessel 104, as shown in Fig. 9; and configured to rotate relative to the filter access cap 130 to assist in removing the lid assembly 126 from the pressure vessel 104 (see paragraph 0045).

         
    PNG
    media_image3.png
    369
    672
    media_image3.png
    Greyscale
          

With respect to claim 16, Patterson discloses a fluid purification system 100, as shown in Fig. 1, having: a tank 104 (pressure vessel) having a hollow interior 108 (opening), as shown in Fig. 4; a module 112 (filter cartridge) received in the pressure vessel 104, as shown in Fig. 4, wherein the filter cartridge 112 is adapted to be inserted into and removed from the pressure vessel 104 through the opening 108, as shown in Fig. 4; a cover assembly 126 (lid assembly) sealing the opening 108 of the pressure vessel 104 when secured to the pressure vessel 104, the lid assembly 126 having a body 130 (filter access cap), as shown in Fig. 1; slots 128 (rotational interference-fit structures) securing the lid assembly 126 to the pressure vessel 104 when engaged, as shown in Fig. 6, whereby rotation of the lid assembly 126 in a first direction about an axis with respect to the pressure vessel 104 engages the rotational interference-fit structures 128 (see paragraph 0039), while rotation in a second direction disengages the rotational interference-fit structures 128 (see paragraph 0045); a normally closed relief valve 140 coupled to the lid assembly 126 for selectively releasing non-atmospheric pressure from the pressure vessel 104 when opened, as shown in Fig. 9; and a lever 144 (arm) having an end 152 (distal end) coupled to the relief valve 140, as shown in Fig. 9, wherein in a relieve position, the arm 144 has a portion 150 (proximal end) extending radially outward from the filter access cap 130 so that manually pressing the proximal end 150 causes the arm 144 to pivot against the filter access cap 130 so that the distal end 152 opens the relief valve 140 and, thereby, relieves the non- atmospheric pressure (see paragraph 0045).

	With respect to claim 17, Patterson discloses wherein the rotational interference-fit structures 128 comprise slots (screw threads), as shown in Fig. 6, the pressure vessel 104 includes: a bottom housing, as shown in the figure above; a middle housing being attached to the bottom housing and configured to contain the filter cartridge 112, as shown in the figure above; and a top housing being attached to the lid assembly 126, as shown in the figure above, and further comprising a fluid source (manifold) attached to the pressure vessel 104 for controlling flow into the pressure vessel 104 (see paragraph 0044).

	With respect to claim 18, Patterson discloses wherein the filter access cap 130 includes a top portion having a radial slot, as shown in the figure below, the arm 144 being in the radial slot in the relieve position and the radial slot being sized and configured to carry rotational force of the arm 144 when using the arm 144 to rotate the lid assembly 126, as shown in Fig. 9.

     
    PNG
    media_image4.png
    406
    621
    media_image4.png
    Greyscale
     

	With respect to claim 20, Patterson discloses wherein the rotational interference-fit structures comprises a plurality of inner slots 128 in the filter access cap 130 for capturing a plurality of outer ribs 120, 122 (bosses) on the pressure vessel 104, as shown in Fig. 5, wherein: each inner slot 128 has an angled opening, a capture area and a transition area extending between the angled opening and the capture area, as shown in the figure below; and each outer boss 120, 122, is sized to pass through the angled opening for retention in the capture area as well as having a banking surface to engage the angled opening to provide lifting force when removing the filter access cap 120, as shown in the figure below.
               
    PNG
    media_image5.png
    268
    414
    media_image5.png
    Greyscale
              


Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 would be allowed because the prior art of record does not show or suggest a filtration system having an arm weldment having: a distal end rotatably pinned to the proximal end of the arm; and a distal end rotatably pinned to the pressure relief valve, wherein: the radial slot has a first side and a second side of a same length; the arm is longer than the same length; in the closed position, the proximal end of the arm is substantially in the first side of the radial slot and the proximal end of the arm weldment is in the second side of the radial slot so that the arm weldment does not exert a force on the relief valve; and in the relieve position, the proximal end of the arm extends out of the second side of the radial slot so that when manually pressed, the arm weldment pulls on the relief valve and, thereby, opens the relief valve, in combination with any remaining limitations in the claim.  Patterson lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the system would not operate as intended.
Claim 6 would be allowed due to its dependency on claim 5.

Claim 19 would be allowed because the prior art of record does not show or suggest a filtration system further including an arm weldment having: a first end rotatably pinned to near the distal end of the arm and a second end rotatably pinned to the pressure relief valve; and a push bracket on the distal end of the arm so that when manually pressing the proximal end of the arm to pivot against the filter access cap, the push bracket causes the arm weldment to rigidly align as an extension of the arm, in combination with any remaining limitations in the claim.  Patterson lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the system would not operate as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778